Citation Nr: 1122663	
Decision Date: 06/13/11    Archive Date: 06/28/11

DOCKET NO.  10-10 698	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for an overriding fifth toe on the right foot, post operative phalangectomy and subsequent amputation of the right fifth toe.

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to service connection for a back disability, to include as secondary to the overriding fifth toe on the right foot, post operative phalangectomy and subsequent amputation of the right fifth toe.


REPRESENTATION

Appellant represented by:	Marine Corps League


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Counsel


INTRODUCTION

The Veteran served on active duty from March 1963 to July 1965.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

The issues of entitlement to service connection for an overriding fifth toe on the right foot, post operative phalangectomy and subsequent amputation of the right fifth toe, and a back disability are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Entitlement to service connection for an overriding fifth toe on the right foot, post operative phalangectomy and subsequent amputation of the right fifth toe, was denied by rating decision in December 1985.

2.  When considered by itself or in connection with the evidence previously assembled, the evidence received since the December 1985 rating decision was not previously submitted, relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim of entitlement to service connection for an overriding fifth toe on the right foot, post operative phalangectomy and subsequent amputation of the right fifth toe.

3.  The preponderance of the competent and probative evidence of record demonstrates that the Veteran does not have a current diagnosis of bilateral hearing loss for purposes of establishing service connection.

4.  The Veteran is not shown to be suffering from tinnitus that is due to any event or incident of his service.


CONCLUSIONS OF LAW

1.  Evidence added to the record since the December 1985 rating decision is new and material; thus, the claim of entitlement to service connection for an overriding fifth toe on the right foot, post operative phalangectomy and subsequent amputation of the right fifth toe, is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.156, 20.1103 (2010).

2.  Bilateral hearing loss was not incurred in or aggravated by active service and may not be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.385 (2010).

3.  Tinnitus was incurred as a result of the Veteran's active military service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA), Public Law No. 106-475, 114 Stat. 2096 (2000), substantially amended the provisions of chapter 51 of title 38 of the United States Code, concerning the notice and assistance to be afforded to claimants in substantiating their claims.  VCAA § 3(a), 114 Stat. 2096, 2096-97 (2000) (now codified as amended at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010)).  In addition, VA published regulations, which were created for the purpose of implementing many of the provisions of VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now codified, in pertinent part, at 38 C.F.R. § 3.159 (2010)).

The notice requirements of the VCAA require VA to notify the veteran of any evidence that is necessary to substantiate a claim, as well as the evidence VA will attempt to obtain and which evidence the veteran is responsible for providing.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction.  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The VCAA notice requirements, however, may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  See Dingess, supra; Pelegrini, supra.

The VCAA also requires, in the context of a claim to reopen, that the Secretary look at the bases for the denial in the prior decision and describe what evidence would be necessary to substantiate that element (or elements) that was found insufficient to establish service connection in the previous denial.  The appellant must also be notified of what constitutes both 'new' and 'material' evidence to reopen the previously denied claim.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

The Board finds that the notification requirements of VCAA have been satisfied in this case.  In this regard, the Board notes an evidentiary development letter dated in April 2008 in which the RO advised the appellant of the evidence needed to substantiate his claims.  This letter advised the Veteran of his and VA's responsibilities under VCAA, to include what evidence should be provided by him and what evidence should be provided by VA.  This letter further advised the Veteran as to the type of evidence needed to substantiate both the disability rating and effective date elements of his claims, pursuant to the Court's holding in Dingess, supra.

The appellant was advised in the April 2008 letter that his claim of entitlement to service connection for an overriding fifth toe on the right foot, post operative phalangectomy and subsequent amputation of the right fifth toe, had been previously denied because this condition was found to be congenital.  He was informed of the need to submit new and material evidence to reopen this claim, and he was advised of the type of evidence that would be considered new and material.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  Given that new and material evidence has been found and the claim is reopened, the Board finds any deficiency in this aspect of VCAA notice to be harmless.  

The Board further finds that the duty to assist requirements of VCAA have also been satisfied in this case.  38 U.S.C.A. §§ 5103 and 5103A.  Specifically, the Board finds that all obtainable evidence identified by the Veteran relative to the issues on appeal has been obtained and associated with the claims folder.  In particular, the Board notes that the RO obtained the Veteran's service treatment records.

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in initial service connection claims, the VA must provide a VA medical examination where there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service; (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service; and (4) insufficient competent medical evidence on file for VA to make a decision on the claim.  

The RO arranged for the Veteran to undergo a VA audio examination in September 2008.  The Board finds that the resulting examination report is adequate for the purpose of determining entitlement to service connection for bilateral hearing loss and tinnitus.  This examination report reflects review of the claims folder.  During the examination, the examiner elicited from the Veteran his history of complaints and symptoms and provided clinical findings detailing the examination results.  The examiner also provided diagnoses and etiology opinions and explained the reasons and bases for these opinions.  For these reasons, the Board concludes that the September 2008 VA examination report in this case provides an adequate basis for a decision.  

With respect to the new and material evidence claim, the Board believes that the evidence has been developed to the extent necessary to adjudicate the issue of whether new and material evidence has been received to reopen the Veteran's claim of entitlement to service connection for an overriding fifth toe on the right foot, post operative phalangectomy and subsequent amputation of the right fifth toe.  As will be discussed in greater detail below, the Board finds that new and material evidence has been submitted, and that the claim should be reopened.  Any additional evidentiary development that is necessary before this claim can be adjudicated on the merits will be discussed in greater detail in the REMAND portion of this document.

The evidence of record provides sufficient information to adequately evaluate the claims.  Therefore, no further assistance to the Veteran with the development of evidence is required, nor is there notice delay or deficiency resulting in any prejudice to the Veteran.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); see Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

II.  New and Material Evidence

Rating actions from which an appeal is not perfected become final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  The governing regulations provide that an appeal consists of a timely filed notice of disagreement in writing and, after a statement of the case has been furnished, a timely filed substantive appeal.  38 C.F.R. § 20.200 (2010).

A final decision cannot be reopened unless new and material evidence is presented.  Pursuant to 38 U.S.C.A. § 5108, the Secretary must reopen a finally disallowed claim when new and material evidence is presented or secured with respect to that claim.  Knightly v. Brown, 6 Vet. App. 200 (1994).

For claims filed on and after August 29, 2001, new evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2010).

Only evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence had been presented), will be evaluated in the context of the entire record.  Evans v. Brown, 9 Vet. App. 273 (1996).

The Veteran need not present evidence as to each element that was a specified basis for the last disallowance, but merely new and material evidence as to at least one of the bases of the prior disallowance.  See Shade v. Shinseki, 24 Vet. App. 110 (2010) (holding that it would be illogical to require that a claimant submit medical nexus evidence when he has provided new and material evidence as to another missing element).

For the purpose of establishing whether new and material evidence has been submitted, the evidence is presumed credible unless it is inherently false or untrue, or it is beyond the competence of the person making the assertion.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The Veteran's claim of entitlement to service connection for an overriding fifth toe on the right foot, post operative phalangectomy and subsequent amputation of the right fifth toe, was originally denied in a December 1985 rating decision.  This decision found that the Veteran's overriding right fifth toe was a congenital condition which existed prior to service and was not aggravated beyond normal progression during active military service.

The only relevant evidence of record at the time of the December 1985 rating decision was the Veteran's service treatment records.  These records clearly demonstrate that the Veteran experienced problems with his right fifth toe during service.  They reflect that he underwent amputation of the right fifth toe in August 1964 while in service.  (The Board also notes, incidentally, that the July 1965 separation examination report indicates the Veteran's feet were clinically normal on separation, despite clear evidence that his right fifth toe was amputated during service.)

In order to reopen this claim, the Veteran must submit evidence that is relevant to establishing either that his in-service disability was not congenital or that his congenital disability was aggravated beyond normal progression during active military service.

Since service, the Veteran has submitted a February 2009 letter from a private orthopedic surgeon.  This letter notes the Veteran's relevant medical history and current complaints.  It notes an impression of pes cavus of both feet and possible post-amputation neuroma.  Amputation neuroma is defined as "a non-neoplastic unorganized bulbous or nodular mass of serve fibers and Schwann cells produced by hyperplasia of nerve fibers and their supporting tissues after accidental or purposeful sectioning of the nerve."  Dorland's Illustrated Medical Dictionary, 1256 (30th ed. 2003).  This diagnosis suggests to the Board that the Veteran's post-amputation neuroma may be an additional disability that was suffered as a direct result of his in-service amputation of the right fifth toe.  

This evidence is new in that it was not of record at the time of the December 1985 denial, as there had been no indication of post-amputation neuroma at that time.  It is material in that it may be relevant to demonstrating aggravation of the Veteran's disability beyond its natural progression.  In short, the Board finds that this evidence constitutes new and material evidence in that it is neither cumulative nor redundant of previously submitted evidence, and it appears to raise a reasonable possibility of substantiating the Veteran's claim.  

Accordingly, the Board finds that new and material evidence has been submitted to reopen the claim of entitlement to service connection for an overriding fifth toe on the right foot, post operative phalangectomy and subsequent amputation of the right fifth toe.  To this extent, the benefit sought on appeal is granted.

III.  Service Connection

In general, applicable laws and regulations state that service connection may be granted for disability resulting from a disease or injury incurred in or aggravated by military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That a condition or injury occurred in service alone is not enough; there must be disability resulting from that condition or injury.  See Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); Brammer v. Derwinski, 3 Vet. App. 223 (1992).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word 'chronic.'  When the disease entity is established, there is no requirement of evidentiary showing of continuity.  Continuity of symptomatology is required only where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may also be granted for chronic disabilities, such as sensorineural hearing loss, if such are shown to have been manifested to a compensable degree within one year after the veteran was separated from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

To establish a right to compensation for a present disability, a veteran must show: '(1) the existence of a present disability; (2) in- service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service'-the so-called 'nexus' requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1, 8 (1999).

A.  Bilateral Hearing Loss

The Veteran claims entitlement to service connection for bilateral hearing loss.  He essentially contends that this disability was caused by his in-service noise exposure.

Service connection for impaired hearing shall only be established when hearing status as determined by audiometric testing meets specified pure tone and speech recognition criteria.  Audiometric testing measures threshold hearing levels (in decibels) over a range of frequencies (in Hertz).  Hensley v. Brown, 5 Vet. App. 155, 158 (1993).

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

According to the September 2008 VA audiological examination report, the Veteran's right ear auditory thresholds were 10, 15, 15, 20, and 15 decibels at 500, 1000, 2000, 3000, or 4000 Hertz, respectively, for a four-frequency average of 16 decibels.  His left ear auditory thresholds were 5, 10, 20,10, and 20 decibels at 500, 1000, 2000, 3000, or 4000 Hertz, respectively, for a four-frequency average of 15 decibels.  His speech recognition score were 96 percent bilaterally.  The examiner diagnosed normal hearing bilaterally.

The Board finds that the Veteran does not have hearing loss in either ear for VA purposes that satisfies any of the thresholds listed in 38 C.F.R. § 3.385.  Specifically, none of the auditory thresholds from any of the relevant frequencies is above 40 decibels, neither era has three audio thresholds at or above 26 decibels, and neither ear's speech discrimination score is less than 94 percent.  There are no contrary audiological results suggesting that he does satisfy the criteria of 38 C.F.R. § 3.385.

The Veteran is competent to report difficulty hearing.  See Charles v. Principi, 16 Vet. App. 370, 374-75 (2002) (appellant competent to testify regarding symptoms capable of lay observation).  However, he is not competent to diagnose hearing loss as defined by VA regulations, see Espiritu v. Derwinski, 2 Vet. App. 492, 494- 95 (1992), and the competent medical evidence does not show that he currently meets VA's requirements for a hearing loss disability.  Without a currently diagnosed disability in either ear, service connection for bilateral hearing loss may not be granted.  See Brammer, supra.

In arriving at the decision to deny the claim, the Board has considered the applicability of the 'benefit-of-the-doubt' rule enunciated in 38 U.S.C.A. § 5107(b).  However, as the preponderance of the evidence is against the claim, that rule is not applicable in this case.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  Accordingly, entitlement to service connection for bilateral hearing loss is denied. 

B.  Tinnitus

The Veteran has also claimed entitlement to service connection for tinnitus, which he contends developed as a result of his in-service noise exposure.  Specifically, he has stated that he worked in communications and suffered acoustic trauma as a result of the constant pings and noises in his headset.  At his September 2008 VA examination, the Veteran reported exposure to "the firing of the 105 Howitzer, M14, M1, bazooka, and 45 caliber pistol."  

The Veteran's DD Form 214 reflects that his military occupational specialty (MOS) was a wireman during service.  In his March 2010 substantive appeal, the Veteran contended that this MOS is similar to that of radioman and noted that VA has conceded acoustic trauma suffered by radiomen or sonarmen.  The Board finds the Veteran's description of his in-service duties to be credible and will thus concede that the Veteran suffered acoustic trauma in service.  

The Board also finds that the Veteran currently has tinnitus, as evidenced by the September 2008 VA examination report.

The Board will next determine whether the evidence of record suggests a relationship between the Veteran's tinnitus and his in-service acoustic trauma.

With respect to the Veteran's service treatment records, no clinical ear abnormality is indicated on his March 1963 enlistment examination report, a June 1964 examination report, and his September 1965 release to inactive duty examination report.  Otherwise, the Veteran's service treatment records do not indicate that he ever complained of or was treated for an ear problem, including tinnitus, during service.  

No relevant treatment records have been submitted since the Veteran's separation from service.  The only relevant post-service medical evidence is the September 2008 VA examination report.

In addition to the in-service noise exposure that was described above, the September 2008 VA examination report notes that the Veteran drove a bus for 39 years following service.  He reported that the ringing bilateral tinnitus had its onset in 2007, occurs approximately two or three times per week, and lasts a maximum of three or four hours.  He reported there is no change in its frequency or intensity and that it is annoying.  The examiner opined that it is less likely as not that the Veteran's tinnitus is a result of any activity during military service, as the onset was in 2007 and he was separated from service in 1965.

In terms of the Veteran's own assertions regarding his tinnitus, the Veteran does not give an estimated date of onset on his March 2008 claim form.  In his February 2009 notice of disagreement, the Veteran denied having informed the VA examiner that his tinnitus began in 2007.  Rather, he stated that he does not remember the examiner ever asking him when his tinnitus began.  He further stated that "In fact, I have had tinnitus for well over 20 years."  

In his March 2010 substantive appeal, the Veteran reported that he experienced acoustic trauma in service and noted that "This would not be in my service treatment records as I was not treated for it in service.  I knew that there was nothing that could be done for it."  He further described how he did not want to slow down his discharge.  He again disputed the onset date of 2007, noting that "I have had the tinnitus ever since my time in service."  

He noted that the statement of the case listed both the 2007 onset date as reported in the September 2008 VA examination report and the onset date of approximately 20 years earlier as noted in the February 2009 notice of disagreement.  The Veteran found these statements to be contradictory.  He stated that "The statement should have read as follows: I have not had tinnitus for 2 years as previous VA letters have stated; I have had Tinnitus since my time in service."  

The Board observes that, although the Veteran is a lay person, he is competent to report that he has had tinnitus since service.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining in footnote 4 that a Veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).  The competency of an individual to testify, however, must be distinguished from the credibility of the testimony.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997) (stating that competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence).  

In this regard, the Board notes that the VA examiner clearly engaged in a discussion with the Veteran during that examination as to his history, which is demonstrated by the notations made regarding his occupational history and his symptoms.  Given the detailed description of in-service noise exposure and his post-service occupational history, the Board finds it highly unlikely that the examiner would have invented the detail as to the date of onset of his tinnitus in 2007, or that the Veteran would not have specifically told the VA examiner that he had experienced tinnitus in service.  The Board finds it particularly unlikely that the Veteran would omit that history if, as he later asserted, he had not reported it to a doctor in service because he had heard there was nothing that could be done for it.  

As noted above, the earliest statement of date of onset that can indisputably be attributed to the Veteran appears in the February 2009 notice of disagreement.  At that point in the claim, he reported that "In fact, I have had tinnitus for well over 20 years."  Even if the Board were to assume a date of onset 20 years prior to the February 2009 statement, the Veteran's tinnitus would be estimated to have had its onset in 1989, or approximately 24 years following his separation from service.  The Board notes that evidence of a prolonged period without medical complaint, and the amount of time that elapsed since military service, can be considered as evidence against the claim.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  In any event, given the contradictory statements noted in the record as to the date of onset of his tinnitus, the Board ultimately finds the history noted during the VA examination to be the most credible, as it was offered directly to a health care provider during the course of examination.

In summary, the Board finds that there is no credible lay or medical evidence demonstrating the onset of tinnitus during service or for decades after service, and no competent medical evidence suggesting a relationship between that disability and service.  Therefore, the Board concludes that a preponderance of the evidence is against finding that the Veteran has had tinnitus since service or that he has tinnitus that is otherwise etiologically related his military service.  The Board has considered the doctrine of reasonable doubt.  However, as the preponderance of the evidence is against this claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Accordingly, entitlement to service connection for tinnitus is not warranted. 


ORDER

New and material evidence having been received, the claim of entitlement to service connection for an overriding fifth toe on the right foot, post operative phalangectomy and subsequent amputation of the right fifth toe, is reopened.

Entitlement to service connection for bilateral hearing loss is denied.

Entitlement to service connection for tinnitus is denied.


REMAND

Having found new and material evidence to reopen the claim of entitlement to service connection for an overriding fifth toe on the right foot, post operative phalangectomy and subsequent amputation of the right fifth toe, the Board finds that this issue must be remanded for further development. 

As discussed above, VA must provide a medical examination where there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service; (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service; and (4) insufficient competent medical evidence on file for VA to make a decision on the claim.  See McLendon, supra.  As noted above, the third prong is a low threshold.  Id. at 83.

The Board finds that the first McLendon element is satisfied by the February 2009 private medical evidence that has served as the basis for reopening the Veteran's claim.  The Board considers the service treatment records, which contain substantial evidence of in-service treatment for the right fifth toe, to satisfy the second McLendon requirement.  The third McLendon element is also satisfied by the February 2009 private medical record, which specifically links the Veteran's current neuroma to the in-service amputation.  However, there is not enough evidence of record to decide the claim.  Therefore, the Board finds a remand for a VA examination is necessary to clarify the nature and etiology of his current disability.

The Board also finds the claim of entitlement to service connection for a back disability to be inextricably intertwined with the claim being remanded herein, because adjudication of the right fifth toe claim may affect the merits and outcome of the back claim.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  Thus, the Veteran's claim of entitlement to service connection for an overriding fifth toe on the right foot, post operative phalangectomy and subsequent amputation of the right fifth toe, must be fully adjudicated and developed by the RO/AMC before the Board can render a final decision regarding his back disability claim.  The Board further observes that an opinion with respect to the secondary theory of service connection may be needed.

Accordingly, the case is REMANDED for the following action:

1.  Arrange for the Veteran to undergo an appropriate VA examination to determine the nature and etiology of any current disability of the right fifth toe, which has been identified as an overriding fifth toe on the right foot, post operative phalangectomy and subsequent amputation of the right fifth toe.  The claims folders must be thoroughly reviewed by the examiner in connection with the examination, and a complete history should be elicited directly from the Veteran.  Any tests and studies deemed necessary by the examiner should be conducted.  All findings should be reported in detail.  



The examiner should identify any pertinent pathology found and should diagnose any current disability that is associated with the right fifth toe.  As to any pertinent disability identified on examination, the VA examiner should express an opinion as to whether it is at least as likely as not (a 50 percent probability or more) that any such disability had its onset in service, was aggravated by service, or is otherwise related to any incident of service.  The examiner should expressly discuss any service treatment records that document a relevant in-service injury or medical treatment.  Any opinion expressed must be accompanied by a complete rationale.  

2.  After the development requested above has been completed, and after any additional development that is deemed appropriate has been completed, readjudicate the issues on appeal, including entitlement to service connection for a back disability.  If any benefit sought on appeal remains denied, the appellant and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  Thereafter, the case should be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


